Confidential draft no. 1 submitted to the Securities and Exchange Commission on April 8, 2014. This draft registration statement has not been filed publicly with the Securities and Exchange Commission and all information herein remains strictly confidential. As filed with the Securities and Exchange Commission on, 2014 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM F-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 FORWARD PHARMA A/S (Exact Name of Registrant as Specified in its Charter) Denmark Not Applicable (State or Other Jurisdiction of (Primary Standard Industrial (I.R.S. Employer Incorporation or Organization) Classification Code Number) Identification No.) Forward Pharma A/S Østergade 24A, 1 1100 Copenhagen K, Denmark
